OIL PRESSURE SWITCH, APPARATUS FOR DIAGNOSING PISTON COOLING OIL JET, AND
METHOD OF CONTROLLING THE SAME



EXAMINER’S AMENDMENT


An Examiner’s amendment to the record appears below to correct some typographical errors. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. The application has been amended as follows:

Claim 7, line 1; change the phrase “the parallel resistors” to --the parallel resistor--.
Claim 9, line 1; change the phrase “the parallel resistors” to --the parallel resistor--.
Claim 10, line 1; after the word “wherein”, delete the letter “t”.
Claim 19, line 3; change the phrase “the combined resistor” to --a combined resistor--.

REASONS FOR ALLOWANCE

Claims 1 - 19 are allowed.
Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest an apparatus for diagnosing a failure in a piston oil cooling jet, the apparatus comprising:
a controller having a control resistor of which a first end is electrically connected with a control power and a second end is electrically connected with the switch output terminal of the oil pressure switch through a connector,
wherein the controller controls opening and closing of the solenoid valve and determines whether the solenoid valve and the oil pressure switch malfunction based on an input voltage of a control input terminal of the controller.

Claims 2 - 10 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 11 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for diagnosing a failure in a piston cooling jet, comprising the combination of steps of:
determining, by a controller, whether an input voltage of a control input terminal of the controller is within a predetermined range from a first voltage;
determining, by the controller, whether the input voltage of the control input terminal is within a predetermined range from a second voltage;
determining, by the controller, whether the input voltage of the control input terminal is within a predetermined range from a third voltage when a close signal is output to close the solenoid valve;

determining, by the controller, whether the input voltage of the control input terminal is within in a predetermined range from a fourth voltage by the controller when an open signal that controls the solenoid valve to be opened is output; and
determining, by the controller, whether the solenoid valve and the oil pressure switch malfunction from the input voltage of the control input terminal.

Claims 12 - 19 have been found to be allowable due to, at least, the claims’ dependency on claim 11.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.







/Eric S. McCall/Primary Examiner
Art Unit 2856